Citation Nr: 1531696	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  08-21 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for gastritis with duodenitis, currently rated at 20 percent disabling.

2.  Entitlement to an increased rating for sarcoidosis, currently rated at 30 percent disabling.

3.  Entitlement to an increased rating for bilateral pes planus with bilateral plantar fasciitis, currently rated at 50 percent disabling.

4.  Entitlement to a separate compensable rating for bilateral sinus tarsi syndrome.

5.  Entitlement to an initial compensable rating for tinea versicolor.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

7.  Entitlement to an initial compensable rating for onychomycosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from May 15, 1986, to August 12, 1986, and from October 1990 to July 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) which denied increased ratings for pes planus, sarcoidosis, and gastritis with duodenitis; a July 2008 rating decision which denied service connection for GERD; a February 2012 rating decision which denied an initial compensable rating for onychomycosis; and a February 2015 rating decision which denied an initial compensable rating for tinea versicolor.

The Veteran's claims for service connection for GERD, and increased ratings for pes planus, sarcoidosis, and gastritis/duodenitis were previously before the Board in February 2012, at which time they were remanded for additional development.  Specifically, the Board requested that the RO obtain the Veteran's Social Security Administration (SSA) records and disability determination, and recent VA treatment records.  The Board also requested that the Veteran be provided with a VA examination to address the etiology of his GERD.  

In September 2013, the Veteran's claims were returned to the Board, to include a claim for an initial compensable rating for onychomycosis.  The issues of increased ratings for pes planus, sarcoidosis and gastritis/duodenitis were also remanded in order to provide the Veteran with a VA examination to address the current severity of the conditions.  As to the above requested actions, the Board finds that they were properly completed and the matter has been properly returned to the Board for appellate consideration.  Stegall v. West, 11 Vet. App. 268 (1998).  

However, the Board notes that in September 2013, the issue of entitlement to an initial compensable rating for onychomycosis was remanded in order to provide the Veteran with a statement of the case.  The Veteran's GERD claim was also remanded in order to obtain a medical opinion whether his GERD is aggravated by his service-connected gastritis/duodenitis.  As will be discussed in the Remand section below, the Board finds that the requested actions were not completed, and the issues must be remanded once again. 

The Board notes that in a December 2014 rating decision, the Veteran was granted an increase to a 20 percent rating for gastritis, effective October 8, 2014.  In that same decision, he was also granted an increase to a 50 percent rating for pes planus and a separate 10 percent rating for bilateral metatarsalgia, effective October 8, 2014.  Since those increases did not constitute a full grant of the benefit sought, the increased rating issues remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issues of initial compensable ratings for onychomycosis and tinea versicolor are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran's gastritis is manifested by moderate symptoms, such as epigastric pain, tenderness of the stomach to palpitation, and difficulty swallowing.

2.  The Veteran's sarcoidosis is manifested by pulmonary involvement with persistent shortness of breath requiring daily inhalational bronchodilator therapy.

3.  The Veteran's bilateral pes planus is manifested by plantar fasciitis, metatarsalgia, and pain when walking or standing for long periods of time.

4.  The Veteran has moderately severe bilateral sinus tarsi syndrome that is related to his service-connected bilateral pes planus with plantar fasciitis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for gastritis, duodenitis have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7305 (2014).

2.  The criteria for a disability rating in excess of 20 percent for sarcoidosis have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Codes 6600, 6846 (2014).

3.  The criteria for a disability rating in excess of 50 percent for bilateral pes planus with bilateral plantar fasciitis have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5276 (2014).

4.  The criteria for a 20 percent rating, but not higher, for bilateral sinus tarsi syndrome have been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.73, Diagnostic Code 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating for Service-Connected Conditions

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Gastritis and Duodenitis

The Veteran currently receives a 20 percent rating for gastritis/duodenitis under Diagnostic Code 7305.  A higher rating of 40 percent is warranted where there are moderately severe symptoms: less than severe but with impairment of health manifested by anemia and weight loss; or recurrent and incapacitating episodes averaging ten days or more in duration at least four or more times a year.  A 60 percent rating is warranted for severe symptoms: pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.

The primary evidence concerning the level of severity of the Veteran's gastritis/duodenitis symptoms comes from VA examinations and medical treatment records, which show that the Veteran consistently reported experiencing epigastric pain, nausea, and heartburn during the time period on appeal.  The Veteran also reported diarrhea at an April 2010 VA examination and vomiting at a February 2012 VA examination.  Additionally, at the April 2010 VA examination, the Veteran reported that he had a constant burning sensation and pain over the anterior abdominal wall with cramping, diarrhea, nausea, poor appetite, gas and bloating.  He also reported that his pain tended to radiate to his flanks during exacerbations and could be relieved by defecation at times.  The Veteran denied other gastrointestinal symptoms, notably vomiting, hematemesis, peptic ulcer, anemia, and melena.  Following examination and an EGD, the April 2010 examiner determined that the Veteran had mild to moderate chronic gastritis.

At the October 2014 VA examination, the Veteran reported that his nausea episodes, although occurring four or more times per year, would last for less than a day.  However, he stated that his abdominal pain occurs at least monthly and is only partially relieved by standard ulcer therapy.  The Veteran denied all other symptoms.  The Veteran denied having any incapacitating episodes due to his gastritis/duodenitis.

The Board finds that the weight of the evidence demonstrates that a rating in excess of 20 percent is not warranted.  The evidence of record shows that the Veteran's gastritis/duodenitis is primarily manifested by abdominal pain and nausea.  While the Board acknowledges that these symptoms are recurring, there is no indication that they result in recurrent or incapacitating episodes of ten days or more, or other evidence that they are of such severity as to warrant a rating in excess of 20 percent.  There is also no indication that the Veteran's condition has manifested in hematemesis, melena, anemia or weight loss.  The Board acknowledges that the Veteran believes his gastritis/duodenitis to be of great severity.  However, his symptomatology is consistent with the criteria for a 20 percent rating under Diagnostic Code 7305.  Accordingly a rating in excess of 20 percent must be denied.
 
Sarcoidosis

The Veteran is currently rated at 30 percent for sarcoidosis under Diagnostic Code 6846.  Under that code, sarcoidosis is rated under either the rating criteria for Diagnostic Code 6846, or the active disease or residuals are rated as chronic bronchitis (Diagnostic Code 6600) or as extra-pulmonary involvement under the specific body system involved.

Under Diagnostic Code 6846, sarcoidosis with pulmonary involvement requiring systemic high dose corticosteroids for control is rated 60 percent disabling.  Sarcoidosis with cor pulmonale or cardiac involvement with congestive heart failure, or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment, is rated at 100 percent disabling.

Sarcoidosis may alternatively be rated as chronic bronchitis under Diagnostic Code 6600, which provides a 60 percent rating if there is:
*  Forced Expiratory Volume in one second (FEV-1) of 40-55 percent predicted, or; 
* Forced Vital Capacity (FEV-1/FVC) of 40-55 percent predicted, or; 
* Maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).

A 100 percent rating is assigned if there is:
* FEV-1 less than 40 percent of predicted value, or;
* FEV-1/FVC less than 40 percent, or;
* Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) less than 40 percent predicted, or;
* Maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or;
* Cor pulmonale (right heart failure), or;
* Right ventricular hypertrophy, or;
* Pulmonary hypertension (shown by echo or cardiac catheterization), or;
* Episode(s) of acute respiratory failure, or;
* Requires outpatient oxygen therapy.

The Veteran was provided with a VA examination in May 2007, at which time he reported symptoms of intermittent dry cough and chest pain.  He also reported that he had sarcoid lesions intermittently involving the upper extremities, and occasional fatigue.  He was previously treated with Prednisone, but was not currently being treated and did not experience significant functional impairment.  Upon examination, the examiner found no sarcoid lesions, nor abnormalities of heart of lungs.  Pulmonary function testing (PFTs) revealed FEV-1 of 77 percent predicted and FVC of 83 percent.  Post-bronchodilator testing was not performed as the initial test was normal, and DLCO testing was not clinically indicated.  The examiner found no discrepancy between the PFTs and clinical findings.  Following examination and diagnostic testing, the examiner determined there was no evidence of active pulmonary disease.

The Veteran was provided with another VA examination in April 2010.  He complained of persistent fever, night sweats, loud and abnormal breathing at night when trying to sleep, and mild hemoptysis that did not require hospitalization.  He denied cough with sputum and pain or discomfort over chest area on exertion.  He also denied any treatment for a respiratory condition.  On examination, the examiner found the Veteran's heart and lungs to be normal.  PFTs revealed FEV-1 of 91 percent predicted and FVC of 99 percent.  The examiner noted that FEV-1 more accurately reflected the severity of the condition, and there was no discrepancy between the PFTs and clinical findings.  Post-bronchodilator testing was not performed as the examiner found the pre-bronchodilator test was within normal limits.  DLCO test was also not done as the PFT results were sufficient to evaluate the pulmonary status of the Veteran.  Chest x-rays showed right lower lobe infiltrate and a possible subsegmental atelectasis.  The examiner concluded that the Veteran's sarcoidosis was active; however, he did not have complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension or chronic respiratory failure with carbon dioxide retention.

The Veteran was provided with a third VA examination in October 2014.  The examiner noted that the Veteran's condition does not require the use of oral or parenteral corticosteroid medications, but does require the use of daily inhalational bronchodilator therapy.  No other medications are required.  The Veteran's current symptoms include night sweats, and dyspnea.  The examiner noted that the Veteran's condition does not cause complications such as cor pulmonale, right ventricular hypertrophy or pulmonary hypertension.  PFTs revealed FEV-1 of 84 percent predicted, FVC of 89 percent, and FEV-1/FVC of 94 percent.  The examiner noted that the FVC percent most accurately reflects the Veteran's current pulmonary function.  DLCO testing was not completed as it was not indicated in the Veteran's particular case.

The Board notes that the Veteran's medical treatment records are consistent with the findings of the VA examiners, in that there is no treatment for conditions related to his sarcoidosis other than shortness of breath and chest pain.  Specifically, the record is absent for any treatment for cor pulmonale, congestive heart failure, or progressive pulmonary disease, warranting a 100 percent rating.  Rather, the Veteran's respiratory and cardiovascular systems have consistently been found normal during the time period on appeal, other than large lymph nodes consistent with stage I sarcoidosis.  Although the Board acknowledges that the Veteran received Prednisone therapy at the time of his initial sarcoidosis diagnosis, there is also no evidence that the Veteran's sarcoidosis has been treated with a systemic corticosteroid during the time period on appeal.  See VA treatment record dated September 17, 2007.  The Board also notes that the Veteran reported fever and night sweats at the April 2010 VA examination.  However, those symptoms were not linked to progressive pulmonary disease, as required for a higher rating.  Accordingly, the Board finds that a rating in excess of 30 percent is not warranted under Diagnostic Code 6846.

The Board also finds that a higher rating is not warranted under Diagnostic Code 6600.  Although the Veteran complains of shortness of breath, at no point has the Veteran's PFTs resulted in FEV-1, FEV-1/FVC, or DLCO less than 55 percent, as required for a higher rating.  See also VA treatment records dated May 16, 2007, June 14, 2011.

The Board acknowledges that the Veteran believes his sarcoidosis to be of great severity.  However, there is no evidence in the record that the Veteran's sarcoidosis requires a level of treatment indicative of a higher rating.  Rather, the medical evidence of record and symptomatology described in the submitted lay statements is supportive of a 30 percent rating.  Accordingly, the claim for increased rating for sarcoidosis must be denied.

Pes Planus with Plantar Fasciitis

The Veteran's bilateral pes planus with plantar fasciitis is currently rated at 50 percent disabling under Diagnostic Code 5276, which is the highest schedular rating available for that code.  The Veteran also receives a separate 10 percent rating for metatarsalgia, which is the only and highest available rating available for that code.  Nonetheless, the Board has considered whether the Veteran's symptoms warrant a higher rating under another diagnostic code for foot conditions.  VA examination reports from the period on appeal show that the Veteran's feet are absent for foot conditions contemplated by Diagnostic Codes 5277-5283, namely pes cavus, hallux valgus, hallux rigidus, hammer toe, and malunion/nonunion of the tarsal or metatarsal bones.  See VA examinations dated in May 2007, April 2010, and October 2014.  However, the October 2014 examination report shows that the Veteran has moderately severe bilateral sinus tarsi syndrome (pain and tenderness in the sinus tarsi area).  Other evidence of record also shows that he has complained of ankle pain related to his pes planus.  See Veteran statement dated March 2, 2007; VA treatment record dated August 25, 2014.  Accordingly, the Board finds that a separate rating of 20 percent rating, but no more, is warranted under Diagnostic Code 5284 for moderately severe bilateral sinus tarsi syndrome.  

II. Extraschedular Consideration

The Board has also considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) (2014).  The Board may not assign an extraschedular rating in the first instance, but rather must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The threshold factor for extraschedular evaluation is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App 111, 115 (2008).  Additionally, a Veteran may be entitled to consideration under 38 C.F.R. § 3.321(b) where the combined effect of multiple service-connected disabilities is exceptional and not captured by schedular evaluations.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In other words, if a comparison between the Veteran's disability level and symptomatology and the established criteria shows that the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.

The Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular ratings are inadequate.  As to the Veteran's gastritis/duodenitis, that condition is primarily manifested in epigastric pain, nausea, and heartburn, with occasional diarrhea and vomiting.  Such symptoms are expressly contemplated by the rating criteria for digestive system disorders.  The Board similarly finds that the Veteran's sarcoidosis, manifested by shortness of breath and chest pain, is fully contemplated by the rating schedule for respiratory conditions.  Finally, the Board finds that the Veteran's pes planus, with plantar fasciitis, metatarsalgia, and sinus tarsi syndrome, is also fully contemplated by the rating schedule for foot disorders.  The Veteran has not been shown to have any symptomatology due to his service-connected conditions that are inadequately recognized by the ratings in effect for those conditions.  

For these reasons, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all the Veteran's service-connected disabilities.  Accordingly, referral for extraschedular consideration is not warranted.  Johnson, 762 F.3d at 1365-1366.




III. VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  Notice letters dated in January 2007, October 2007, February 2012 are of record.  The RO has obtained pertinent medical records including the Veteran's STRs and VA outpatient treatment reports.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2014).

The Veteran was also provided with VA examinations in May 2007, April 2010, February 2012, and October 2014.  He has made no allegations as to the inadequacy of any medical opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Accordingly, the Board finds that no further development is required in this case.


ORDER

A rating in excess of 20 percent for gastritis, duodenitis is denied.

A rating in excess of 30 percent for sarcoidosis is denied.

A rating in excess of 50 percent for bilateral pes planus with bilateral plantar fasciitis is denied.

Entitlement to a separate 20 percent rating for bilateral sinus tarsi syndrome related to service-connected bilateral pes planus with plantar fasciitis is granted, subject to the laws governing payment of monetary benefits. 


REMAND

The Board notes that the RO issued a rating decision in February 2015 denying an increased rating for tinea versicolor.  The Veteran filed a timely notice of disagreement shortly thereafter, which confers Board jurisdiction over that issue.  However, the RO has not yet issued a statement of the case regarding that claim.  Where a notice of disagreement is filed but a statement of the case has not been issued, the Board must remand the claim to the RO to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c) (2014); Manlicon v. West, 12 Vet. App. 238 (1999).

The Board has also determined that the RO failed to comply with the Board's September 2013 remand directive to issue a statement of the case regarding his claim for a higher initial rating for onychomycosis.  While the RO issued a rating decision in May 2015 denying entitlement to a compensable disability rating, VA is nonetheless required to provide the Veteran with a statement of the case following his timely submission of a notice of disagreement.  See 38 C.F.R. § 19.9(c) (2014); Manlicon v. West, 12 Vet. App. 238 (1999).  Therefore, another remand is required on the issue to ensure compliance with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the Board finds that the RO failed to comply with the Board's September 2013 remand directive to obtain a medical opinion addressing the question of whether the Veteran's current GERD is aggravated by his service-connected gastritis/duodenitis.  Although the RO obtained a medical opinion in October 2014, the examiner only stated that the Veteran's GERD is less likely than not proximately due to or the result of his service-connected gastritis and duodenitis, and that GERD has a different pathogenesis from gastritis and duodenitis.  The examiner failed to opine whether the Veteran's gastritis/duodenitis aggravated GERD beyond natural progression of the condition, or explain why the difference in pathogenesis is relevant to the question of aggravation.  Because the RO did not comply with the Board's remand instructions and such an opinion is necessary to adjudicate the Veteran's claim, the claim must therefore be remanded once again.  See Stegall, supra.

Accordingly, the case is REMANDED for the following actions:

1. Issue a statement of the case pertaining to the issues of increased rating for tinea versicolor and higher initial rating for onychomycosis.  In connection therewith, provide the Veteran with appropriate notice of his appellate rights.  The Veteran is reminded that, to vest the Board with jurisdiction over an issue, a timely substantive appeal must be filed after receiving the statement of the case.  See 38 C.F.R. § 20.202 (2014).

2.  Obtain an addendum opinion from the same examiner who conducted the October 2014 VA examination, if available, to ascertain whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's GERD is aggravated by (chronically worsened beyond natural progression) his service-connected gastritis or duodenitis.  If the examiner is unavailable, submit the claims file to another individual.  A new examination is not required, unless the examiner determines a new one is necessary.

A complete rationale for all opinion and conclusions reached should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


